638, 640, 747 P.2d 1386, 1387 (1987); see also State ex rel. Schumacher v.
                 First Judicial Dist. Court, 77 Nev. 408, 411-12, 365 P.2d 646, 648 (1961)
                 ("Although containing words of a mandatory nature with respect to when
                 the writ shall be issued, NRS 34.020 does not curtail the right of this court
                 to refuse to exercise its constitutional power when the necessity therefor
                 does not appear."). We recently considered the constitutionality of the
                 warrantless, nonconsensual search provided for in NRS 484C.160(7) and
                 held it unconstitutional.   See Byars v. State, 130 Nev. , 336 P.3d
939, 946 (2014). As we have determined the constitutionality of NRS
                 484C.160(7), we conclude that writ review is unwarranted. Accordingly,
                 we
                             ORDER the petition DISMISSED.



                                        Liaj:t
                                          Parraguirre
                                                            r arj '



                                             J.                                         J.
                 Douglas


                 cc: Hon. Scott N. Freeman, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COUFtT
      OF
    NEVADA
                                                        2
(0) L947A FPO.